Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.
 
	
	
Status of Claims
Claims 1, 11, and 17 have been amended.
Claims 1-8 and 11-20 are currently pending and have been examined. 


	
	

Claim Rejections - 35 USC § 101

Claim 11-16 is drawn to a method (i.e., a process) while claim(s) 1-8 and 17-20 are drawn to a vehicle with a camera and wireless transceiver and a non-transitory recording medium (i.e., a machine/manufacture). As such, claims 1-8 and 11-20 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-8 and 11-20 do not describe an abstract idea (Step 2A: NO). 
As such the claims recite eligible subject matter.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng-Thow-Hing et al. (2017/0076415) in view of Smith et al. (2007/0210937) and Thompson (2020/0250810).

Claim 1
Ng-Thow-Hing et al. teaches image capture from a vehicle:
a camera; a wireless transceiver; and a controller, programmed to responsive to receiving an input requesting to save a location, record a current location of the vehicle, activate the camera to capture an image, and associate the image with the location (Ng-Thow-Hing [0005][0021][0003][0006][0018]), See at least “a heads up display (HUD) is employed in the vehicle such that a user may view images captured by a camera of a vehicle without averting his gaze from the location in front of him.”

responsive to receiving, via the wireless transceiver, a wireless transmission from an advertising business containing a promotion icon, identify a section of the image corresponding to the advertising business in the image and modify the image by overlaying the promotion icon at the section in on the image to highlight the advertising business, wherein the advertising business is within a transmission range of the wireless transceiver (Smith [0102][0110][0114][0155][0189]); See at least “The overwrite component 604 can be configured to delete one or more objects (e.g. a subset of the map information) or otherwise obscure such objects and replace them with different information, including advertisements. For example, an existing advertisement (e.g., on the side of a vehicle or building) on the display screen can be obscured or overlaid with a different advertisement based on the particular user (e.g., based on a user preference) viewing the map.” See [0107] where the rendering component can display the overlaid information within a boundary of the footprint of a wall or side structure. See also [0117][0118] advertisements can be connected to a geographic area. 
responsive to receiving a second wireless transmission, including a second icon, from a second advertising business located outside a capture range of the camera and within the transmission range, expand the image and add the second icon into the image as expanded (Smith [0118][0129][0159][0189][Figure 25]); See at least “advertisements are not contained or limited by a geographic area.” See also “advertisements can be connected to a specific geographic area.”
Smith does not explicitly disclose that the advertising business is within a transmission range. However, Smith teaches advertisements can be connected to a geographic area. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this this geographic area would be close enough to reflect a wireless transmission range because advertisements displayed should be close enough for a user to take action. 
	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method 
	Ng-Thow-Hing et al. and Smith teach the limitations above, but do not explicitly teach reporting. Thompson teaches:
generate a location report incorporating the location and the image as modified (Thompson [0029]). See at least “Upon the user's completion of the report's questions or requested actions, the client side technology may provide the user a capability to review a report 22 or still image captures.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Smith, the method of reporting, as taught by Thompson, to allow users to access advertisement information from their trip.

Claim 2 
Ng-Thow-Hing et al. and Smith teach the above features but do not explicitly teach uploading a location report at a wireless location. Thompson teaches:
wherein the controller is further programmed to: responsive to detecting a predefined wireless connection, upload the location report to a server (Thompson [0030]).See “The client side may upload through Cellular, Internet based and/or other transmission preferably (if not maintained locally)…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Smith, the method of uploading a report when a wireless connection detection is made, as taught by Thompson, to lessen the load on a systems network.

Claim 3
Ng-Thow-Hing et al. teaches the following:
wherein the controller is further programmed to: send the location report to a predefined email address associated with a user (Ng-Thow-Hing [0038][0057]). Where the reference teaches a list of saved Points of Interest [a type of location report] and an interface component 420 may access the storage component 150 and send the stored images to the mobile device 410.” See [0057] where a communication computer refers to an email associated with a mobile device.

Claim 4
Ng-Thow-Hing et al. teaches the following:
wherein the controller is further programmed to: transmit the location report to a mobile device associated with a user via a wireless connection  (Ng-Thow-Hing [0038][0057]). Where the reference teaches a list of saved Points of Interest [a type of location report] and an interface component 420 may access the storage component 150 and send the stored images to the mobile device 410.” See [0057] where a communication computer refers to an email associated with a mobile device. Where an email is communicated wirelessly.

Claim 5 
Ng-Thow-Hing et al. teaches an in vehicle display:
via an in-vehicle display (Ng-Thow-Hing [0005][0021][0003][0006][0018]), See at least “a heads up display (HUD) is employed in the vehicle such that a user may view images captured by a camera of a vehicle without averting his gaze from the location in front of him.”
Ng- Thow- Hing nor Smith explicitly teach reporting. Thompson teaches:
wherein the controller is further programmed to: responsive to detection that the user has finished a trip, output the location report to a user (Thompson [0008][0010][0029]). Where the reference teaches video capture and still capture at a specific time worthy of notation. Examiner interprets a user ending a trip as a time worthy of notation. See also “Not only can a report and/or summary potentially be generated and/or viewed in some embodiments, but also the video behind the report may be made available for quality assurance to ensure that a specific report is accurate.”  Additionally, the reference teaches in paragraph [0014] a user viewing the visual report. This satisfies the in vehicle display because in its broadest reasonable interpretation the user and display on the user device can be in the vehicle.


Claim 6 
Ng-Thow-Hing teaches the above features but does not explicitly teach combining multiple pictures into the image. Smith teaches:
wherein the camera is surrounding view camera having multiple lenses configured to capture multiple pictures, and the controller is further programmed to: combine the multiple pictures into the image (Smith [0075]). See “The receiver component 202 is configured to receive, request, query, accept, etc. data from a variety of users. The data can be received from a multitude of devices, including mobile phones, regular and panoramic cameras, and other devices that can communicate information.” See also [0228] “The image data is divided or split, at 3304, to render the image in a smaller easier to store form.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of combining photos, as taught by Smith, to provide the most accurate image to a user.
	
Claim 7
Ng-Thow-Hing teaches the above features but does not specifically teach a map. Smith teaches:
wherein the controller is further programmed to: identify a plurality of businesses on the image; and associate one or more of the plurality of businesses as identified with a map covering the current location of the vehicle (Smith [0121]). See at least “An identification module 712 can be configured to identify the captured area of interest. Such identification can be received along with the image or can be identified at a different time. Such identification can include the address of the object, the geographic coordinates, or other identifying data including geo-coded information.”

	
Claim 8 
Ng-Thow-Hing teaches the above features but does not specifically teach overlaying an image on a map. Smith teaches:
separate an image piece containing one or more of the plurality of businesses from the image; and overlay the image piece on the map at a corresponding location of the one or more of the plurality of businesses (Smith [0114]). See at least “advertisements of objects such as businesses that are not clearly visible can be replaced with other advertisements more suitable for a particular user.” See also [0115] “an advertisement can overlay various objects (e.g., buildings, houses, streets, parks, vacant land, vehicles) in the mapping application.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of overlaying an image on a map, as taught by Smith, to make it easier for users to identify participating businesses.

Claim 11 
Ng-Thow-Hing et al. teaches image capture from a vehicle.
receiving, via a human-machine interface, an input of a user indicative of a request for location saving (Ny Thow Hing [0004]); See “The system enables the user to save or delete images captured by the vehicle without having to deviate his gaze from the road or using a mobile device. Instead, the user is able to save the images using a physical act, such as a facial movement, vocalization, or gesture.”
Ng-Thow-Hing teaches the above features but does not specifically teach multiple pictures or icons. Smith teaches:
loading, from a local storage, a map incorporating a current location of the vehicle; activating a surrounding view camera having multiple lenses to capture multiple pictures (Smith [0188]-[0191]); 
combining, via a processor, the multiple pictures into an image; associating, via the processor, the image with the map (Smith [0075]). See “The receiver component 202 is configured to receive, request, query, accept, etc. data from a variety of users. The data can be received from a multitude of devices, including mobile phones, regular and panoramic cameras, and other devices that can communicate information.” See also [0228] “The image data is divided or split, at 3304, to render the image in a smaller easier to store form.”
receiving, via a wireless transceiver, a first wireless transmission from an a first advertising business containing a promotion icon; identifying, via the processor, the advertising business in the image; overlaying, via the processor, the promotion icon on the map at a corresponding location of the advertising business to highlight the advertising business on a modified map; overlaying, via the processor, the promotion icon on the image to highlight the advertising business on a modified image; (Smith [0102][0110][0114][0155]); See at least “The overwrite component 604 can be configured to delete one or more objects (e.g. a subset of the map information) or otherwise obscure such objects and replace them with different information, including advertisements. For example, an existing advertisement (e.g., on the side of a vehicle or building) on the display screen can be obscured or overlaid with a different advertisement based on the particular user (e.g., based on a user preference) viewing the map.”
receiving, via the wireless transceiver, a second wireless transmission, including a second icon, from a second advertising business located outside a capture range of the camera and within a transmission range of the wireless transceiver;; expand, via the processor, the modified image and add the second icon into an expanded image (Smith [0118][0129][0159]); See at least “advertisements are not contained or limited by a geographic area.” (Smith [0118][0129][0159][0189][Figure 25]); See at least “advertisements are not contained or limited by a geographic area.” See also “advertisements can be connected to a specific geographic area.”
Smith does not explicitly disclose that the advertising business is within a transmission range. However, Smith teaches advertisements can be connected to a geographic area. It would have been obvious to a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Smith, to tailor multiple ads to a user based on their exact location.
	Ng-Thow-Hing et al. and Smith teach the limitations above, but do not explicitly teach reporting. Thompson teaches:
generate, via the processor, a location report incorporating the modified map and the modified image  (Thompson [0029]). See at least “Upon the user's completion of the report's questions or requested actions, the client side technology may provide the user a capability to review a report 22 or still image captures.”
responsive to detecting a predefined wireless connection, uploading the location report to a cloud repository (Thompson [0030]). See “The client side may upload through Cellular, Internet based and/or other transmission preferably (if not maintained locally)…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Smith, the method of reporting, as taught by Thompson, to allow users to access advertisement information from their trip.

Claim 12 
Ng-Thow-Hing et al. teaches the following:
sending the location report to a predefined email address associated with the user (Ng-Thow-Hing [0038][0057]). Where the reference teaches a list of saved Points of Interest [a type of location report] and an interface component 420 may access the storage component 150 and send the stored images to the mobile device 410.” See [0057] where a communication computer refers to an email associated with a mobile device.
Claim 13
Ng-Thow-Hing et al. teaches the following:
transmitting the location report to a mobile device associated with the user via a wireless connection (Ng-Thow-Hing [0038][0057]). Where the reference teaches a list of saved Points of Interest [a type of location report] and an interface component 420 may access the storage component 150 and send the stored images to the mobile device 410.” See [0057] where a communication computer refers to an email associated with a mobile device. Where an email is communicated wirelessly.

Claim 14 
Ng-Thow-Hing et al. teach an in vehicle display:
via an in-vehicle display (Ng-Thow-Hing [0005][0021][0003][0006][0018]), See at least “a heads up display (HUD) is employed in the vehicle such that a user may view images captured by a camera of a vehicle without averting his gaze from the location in front of him.”
Ng- Thow- Hing nor Smith explicitly teach reporting. Thompson teaches:
responsive to detect the user has finished a trip, outputting the location report to the user (Thompson [0008][0010][0029]). Where the reference teaches video capture and still capture at a specific time worthy of notation. Examiner interprets a user ending a trip as a time worthy of notation. See also “Not only can a report and/or summary potentially be generated and/or viewed in some embodiments, but also the video behind the report may be made available for quality assurance to ensure that a specific report is accurate.”  Additionally, the reference teaches in paragraph [0014] a user viewing the visual report. This satisfies the in vehicle display because in its broadest reasonable interpretation the user and display on the user device can be in the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Smith, the method of reporting, as taught by Thompson, to give users advertising information regarding the trip they just completed.


Claim 15
Ng-Thow-Hing teaches the above features but does not specifically teach overlaying an image on a map. Smith teaches:
identifying a plurality of businesses on the image; separating an image piece containing one or more of the plurality of businesses from the image; and overlaying the image piece on the map at a corresponding location of the one or more of the plurality of businesses (Smith [0114]). See at least “advertisements of objects such as businesses that are not clearly visible can be replaced with other advertisements more suitable for a particular user.” See also [0115] “an advertisement can overlay various objects (e.g., buildings, houses, streets, parks, vacant land, vehicles) in the mapping application.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of overlaying an image on a map, as taught by Smith, to make it easier for users to identify participating businesses.

Claim 16
Ng-Thow-Hing teaches the above features but does not specifically teach that the second icon is added to the expanded image. Smith teaches:
responsive to receiving a second wireless transmission, including a second icon, from a second advertising business located outside a capture range of the camera, overlaying the second icon on the map at a corresponding location of the second advertising business (Smith [0118][0129][0159]); See at least “advertisements are not contained or limited by a geographic area.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Smith, to tailor multiple ads to a user based on their exact location.


Claim 17 
Ng-Thow-Hing et al. teaches the following:
responsive to receiving user input via a human-machine interface, verify a current location of the vehicle (Ny Thow Hing [0004]); See “The system enables the user to save or delete images captured by the vehicle without having to deviate his gaze from the road or using a mobile device. Instead, the user is able to save the images using a physical act, such as a facial movement, vocalization, or gesture.” 
Ng-Thow-Hing teaches the above features but does not specifically teach that the second icon is added to the expanded image. Smith teaches:
load a map surrounding the current location, capture multiple pictures via multiple camera lenses (Smith [0188]-[0191]);  
combine the multiple pictures into an image, identify a plurality of businesses on the image, separate an image piece containing one or more of the plurality of businesses from the image, and overlay the image piece on the map at a corresponding location of the one or more of the plurality of businesses (Smith [0075]). See “The receiver component 202 is configured to receive, request, query, accept, etc. data from a variety of users. The data can be received from a multitude of devices, including mobile phones, regular and panoramic cameras, and other devices that can communicate information.” See also [0228] “The image data is divided or split, at 3304, to render the image in a smaller easier to store form.” 
responsive to receiving a first wireless transmission from an a first advertising business containing a first promotion icon, identify the first advertising business in the image, overlay the first promotion icon on the image to highlight the advertising business on a modified image, overlay the first promotion icon on the map at a corresponding location of the first advertising business to highlight the second advertising business on a modified map wherein the first wireless transmission is a direct transmission between the first advertising business and the vehicle; (Smith [0102][0110][0114][0155]); See at least “The overwrite component 604 can be configured to delete one or more objects (e.g. a subset of the map information) or otherwise obscure such objects and replace them with different information, including advertisements. For example, an existing advertisement (e.g., on the side of a vehicle or building) on the display screen can be obscured or overlaid with a different advertisement based on the particular user (e.g., based on a user preference) viewing the map.” See also [0241] when a user [vehicle] is within the vicinity of a retail establishment, a choice can be made to send an advertisement from the retail establishment [first advertising business and vehicle].
Smith does not explicitly disclose wherein the first wireless transmission is a direct transmission between the first advertising business and the vehicle. However, Smith teaches advertisements can be connected to a geographic area and that the retail establishment sends an advertisement when the user [vehicle] is in the vicinity. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this this geographic area would be close enough to reflect a wireless transmission range because advertisements displayed should be close enough for a user to take action. 
responsive to receiving a second wireless transmission from a second advertising business containing a second promotion icon, verify the second advertising business outside the image, expand the modified image and add the second promotion icon to an expanded image (Smith [0118][0129][0159]); See at least “advertisements are not contained or limited by a geographic area.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Smith, to tailor multiple ads to a user based on their exact location.
	Ng-Thow-Hing et al. and Smith teach the limitations above, but do not explicitly teach reporting. Thompson teaches:
 generate a location report incorporating the modified image and the modified map (Thompson [0029]). See at least “Upon the user's completion of the report's questions or requested actions, the client side technology may provide the user a capability to review a report 22 or still image captures.”
upload the location report to a cloud repository (Thompson [0030]). See “The client side may upload through Cellular, Internet based and/or other transmission preferably (if not maintained locally)…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Smith, the method of reporting, as taught by Thompson, to allow users to access advertisement information from their trip.

Claim 18 
Ng-Thow-Hing et al. teaches the above limitations but does not specifically teach that the second icon is added to the expanded image. Smith teaches:
overlay the second icon on the map at a corresponding location of the second advertising business (Smith [0118][0129][0159]); See at least “advertisements are not contained or limited by a geographic area.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Smith, to tailor multiple ads to a user based on their exact location.

Claim 19 
Ng-Thow-Hing et al. and Smith teaches the above features but do not explicitly teach reporting. Thompson teaches:
transmit the location report to a mobile device associated with the user via a wireless connection  (Thompson [0030]). See “The client side may upload through Cellular, Internet based and/or other transmission preferably (if not maintained locally)…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by 

Claim 20
Ng-Thow-Hing et al. teaches an in vehicle display:
via an in-vehicle display (Ng-Thow-Hing [0005][0021][0003][0006][0018]), See at least “a heads up display (HUD) is employed in the vehicle such that a user may view images captured by a camera of a vehicle without averting his gaze from the location in front of him.”
Ng- Thow- Hing nor Smith explicitly teach reporting. Thompson teaches:
responsive to detect the vehicle has parked, output the location report to the user (Thompson [0008][0010][0029]). Where the reference teaches video capture and still capture at a specific time worthy of notation. Examiner interprets a user ending a trip as a time worthy of notation. See also “Not only can a report and/or summary potentially be generated and/or viewed in some embodiments, but also the video behind the report may be made available for quality assurance to ensure that a specific report is accurate.”  Additionally, the reference teaches in paragraph [0014] a user viewing the visual report. This satisfies the in vehicle display because in its broadest reasonable interpretation the user and display on the user device can be in the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Smith, the method of reporting, as taught by Thompson, to give users advertising information regarding the trip they just completed.


Response to Arguments
Applicant's arguments with regard to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: Smith merely discloses modifying a map, rather than an image captured via a vehicle camera. Smith recites "a particular advertisement that is physically present in the particular mapping location the user is viewing may be obscured or overwritten by overwrite component 604." Smith does not disclose at least the feature "modify the image by overlaying the promotion icon at the section in the image to highlight the advertising business" recited in claim 1.

Examiner respectfully disagrees. Smith clearly teaches that an existing advertisement on a building or vehicle [section of the image] can be modified by overlaying a different advertisement [promotion icon] in paragraph [0110].

Applicant Argues: Applicant respectfully submits that none of the cited references discloses the above feature [as currently amended].

Examiner respectfully disagrees. The cited reference teaches that when a user is within the vicinity of a retail establishment, a choice can be made to send an advertisement from the retail establishment [0110]. The reference also teaches that information can be provided through wired AND wireless communication [0065]. See also [0107] “The rendering component 506 can display the metadata within the boundary of the footprint of the rooftop or within the footprint of a wall or side of a structure, for example.” Where the Examiner interprets a boundary to be the same as a wireless transmission range because they both require the user [vehicle] to be close to the adverting business.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681